Exhibit 99.1 IMMEDIATE RELEASE Contact: Dennis G. Moore FOR: Senior Vice President Chief Financial Officer (856) 532-6603 6000 Central Highway Pennsauken, NJ 08109 J & J SNACK FOODS REPORTS SECOND QUARTER SALES AND EARNINGS Pennsauken, NJ, April 28, 2014 - - J & J Snack Foods Corp. (NASDAQ-JJSF) today announced sales and earnings for the second quarter ended March 29, 2014. Sales increased 2% to $205.3 million from $201.3 million in last year’s second quarter. Net earnings increased 7% to $13.5 million in the current quarter from $12.7 million last year. Earnings per diluted share increased 7% to $.72 for the second quarter from $.67 last year. Operating income increased 6% to $20.3 million in the current quarter from $19.2 million in the year ago quarter. For the six months ended March 29, 2014, sales increased 4% to $408.8 million from $392.8 million in last year’s first half. Net earnings increased 13% to $25.9 million in the six months from $22.9 million last year. Earnings per diluted share increased to 14% to $1.38 for the six months from $1.21 last year. Operating income increased 12% to $38.3 million from $34.2 million in the year ago period. Gerald B. Shreiber, J & J’s President and Chief Executive Officer, commented, “Even though our sales and earnings were up for the quarter, we were impacted by the severe weather during the period. It appears that the “thaw into spring” has helped spring our sales back to higher levels as sales for our first three weeks of April were up 8% over our sales for the first three weeks of last year’s April .” J&J Snack Foods Corp.is a leader and innovator in the snack food industry, providing nutritional and affordable branded niche snack foods and beverages to foodservice and retail supermarket outlets. Manufactured and distributed nationwide, our principal products include SUPERPRETZEL, BAVARIAN BAKERY and other soft pretzels, ICEE and SLUSH PUPPIE frozen beverages, LUIGI’S, MINUTE MAID* frozen juice bars and ices, WHOLE FRUIT sorbet and frozen fruit bars, MARY B’S biscuits and dumplings, DADDY RAY’S fig and fruit bars, CALIFORNIA CHURROS and TIO PEPE’S churros, PATIO Burritos and other handheld sandwiches, THE FUNNEL CAKE FACTORY funnel cakes, and several cookie brands within COUNTRY HOME BAKERS. For more information, please visit us at www.jjsnack.com . *MINUTE MAID is a registered trademark of The Coca-Cola Company - more- J & J SNACKFOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended Six months ended March 29, March 30, March 29, March 30, Net Sales $ 205,321 $ 201,326 $ 408,844 $ 392,734 Cost of goods sold 144,208 143,175 287,825 280,448 Gross Profit 61,113 58,151 121,019 112,286 Operating expenses Marketing 17,519 16,809 35,551 33,945 Distribution 16,382 15,713 32,502 31,113 Administrative 6,781 6,460 13,765 13,059 Other general expense (income) 99 10 898 ) 40,781 38,992 82,716 78,066 Operating Income 20,332 19,159 38,303 34,220 Other income (expense) Investment income 976 896 2,114 1,672 Interest expense & other ) Earnings before income taxes 21,281 20,027 40,354 35,839 Income taxes 7,760 7,367 14,407 12,953 NET EARNINGS $ 13,521 $ 12,660 $ 25,947 $ 22,886 Earnings per diluted share $ 0.72 $ 0.67 $ 1.38 $ 1.21 Weighted average number of diluted shares 18,819 18,886 18,806 18,878 Earnings per basic share $ 0.72 $ 0.67 $ 1.39 $ 1.22 Weighted average number of basic shares 18,693 18,800 18,686 18,803 -2- CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) March 29, September 28, Cash and cash equivalents $ 77,301 $ 97,345 Current marketable securities held to maturity - 256 Other current assets 172,178 167,116 Property, plant and equipment, net 155,255 147,164 Goodwill 84,615 76,899 Other intangible assets, net 42,575 44,012 Marketable securities held to maturity 2,000 2,000 Marketable securities available for sale 128,740 107,664 Other 3,330 3,205 Total $ 665,994 $ 645,661 Current Liabilities $ 85,996 $ 83,239 Long-term obligations under capital leases 430 136 Deferred income taxes 45,132 45,183 Other long-term liabilities 536 538 Stockholders' Equity 533,900 516,565 Total $ 665,994 $ 645,661 The forward-looking statements contained herein are subject to certain risks and uncertainties that could cause actual results to differ materially from those projected in the forward-looking statements. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management’s analysis only as of the date hereof. The Company undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date hereof. ## -3-
